DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-21 filed February 22, 2022.  The examiner would like to note that the previous Office Action erroneously excluded rejections under 35 U.S.C. 103 with Tsai, which have been corrected in the current Office Action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 118a (this reference character is still present in amended Figure 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The amended specification includes unclear phrases “drive bracket memberdrive bracket member member” in Paragraphs 64-67.  
Appropriate correction is required.
Claim Objections
Claims 2 and 21 are objected to because of the following informalities:
In regards to claim 2, lines 2 and 3, the phrase “the accessory bar” should be changed to “the first accessory bar.”
In regards to claim 21, line 7, the word “length” should be changed to “lengths.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 4, there is no antecedent basis in claim 2 for the first accessory bar to “move,” as suggested by the phrase “move together.”  Claim 2 recites that the first accessory bar is actuated, not moved.  It is understood from the specification that the “actuation” of the first accessory bar is equivalent to “movement” of the first accessory bar, and will be examined as such.  The claims should use consistent terminology.  
In regards to claims 5 and 6, these claims are rejected under 35 U.S.C. 112(b) because they depend from claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US-7178839) in view of Denison et al. (US-8876172).
In regards to claim 1, Tsai discloses a fenestration assembly comprising: a panel 100; a lock assembly 6 coupled to the panel; and an actuation system (Figure 1) coupled to the lock assembly and including a transmission 3 and a slide assembly (Figure 1) that includes a rack member (portion of component 4 having toothed surface 40, Figure 1) operatively coupled to the transmission and a drive bracket member (portion of component 4’ having toothed surface 40’, Figure 1) that is slidable by the rack member (slidable by the rack member cooperating with the gears 5) between a locked drive bracket member position (Figure 4) and an unlocked drive bracket member position (Figure 3), the rack member being slideable relative to the drive bracket member (Dictionary.com defines the term “relative” as “considered in relation to something else; comparative,” therefore, the sliding movement of the rack member is relative to or in relation to the sliding movement of the drive bracket member).  Tsai fails to disclose that the transmission is rotated or driven by a motor, and that the actuation system includes a sensing assembly.  Denison et al. teaches a motor 12 that drives a transmission 10, and with the device including a sensing assembly SW1, SW2, and receiver switch for sensing that a door is closed (Col. 3, lines 38-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a motor to rotate or drive the transmission of Tsai since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a sensing assembly in order to detect the position of the panel and positions of the mechanical components of the device to ensure that the device is operating properly.
In regards to claim 2, Tsai discloses a first accessory bar (remainder of component 4’ not including the drive bracket member, Figure 1) coupled to the actuation system such that actuation or movement of the first accessory bar in a first, generally linear direction actuates or moves the lock assembly to a locked state (Figure 4) and in a second, generally linear direction actuates or moves the lock assembly to an unlocked state (Figure 3).
In regards to claim 3, Tsai discloses that the lock assembly includes a reversal gear 5 coupled to the first accessory bar, the reversal gear being rotatable to actuate the lock assembly between the locked state and the unlocked state (Figures 3 and 4).
In regards to claim 4, Tsai discloses that the drive bracket member includes a first end portion (end portion facing component 4 in Figure 2) and a second end portion (end portion connected to the first accessory bar, Figure 1), the second end portion being coupled to the first accessory bar such that the drive bracket member and the first accessory bar move together (coupled by being part of the same component 4’).
In regards to claim 5, Tsai discloses that the rack member is shorter than the drive bracket member (see portion of Figure 2 below) and is configured to be received between the first end portion and the second end portion of the drive bracket member (see portion of Figure 2 below).

    PNG
    media_image1.png
    386
    624
    media_image1.png
    Greyscale

In regards to claim 6, Tsai discloses that the rack member is shorter than the drive bracket member to provide sufficient travel for a manual operation to switch the lock assembly between the locked state and the unlocked state (the transmission 3 capable of still being manually operated, and the lengths of the rack member and drive bracket member allowing movement between the two when moved between the positions in Figures 3 and 4).
In regards to claim 7, Tsai discloses that the rack member includes a body (Figure 1), a first end (end located near the second end portion of the drive bracket member in the portion of Figure 2 above), a second end (end located near the first end portion of the drive bracket member in the portion of Figure 2 above), and a plurality of teeth (Figure 2).
In regards to claim 8, Denison et al. teaches that the sensing assembly includes a first sensing element (switch for determining the position of the panel or door, Col. 4, lines 13-24) configured to sense and to provide indication to whether the panel is in an opened state or a closed state.
 In regards to claim 9, Denizen et al. teaches that the sensing assembly includes a first sensing element SW2 configured to sense a rotational output of the motor (senses rotation of the transmission which corresponds to the rotational output of the motor, Figures 7 and 9) and to provide an indication as to whether the lock assembly is in a locked state or an unlocked state (capable of providing an indication of the state of the lock assembly based on the rotational position of the transmission, which corresponds to the state of the lock assembly).
In regards to claim 10, Tsai in view of Denizen et al. teaches that the first sensing element is configured to sense the locked drive bracket member position (senses the position of the drive bracket member by sensing the position of the transmission).
In regards to claim 11, Tsai in view of Denizen et al. teaches that the first sensing element includes a mechanical switch (switch 102, Figure 2).
In regards to claim 14, Tsai in view of Denizen et al. teaches that the actuation system drives the rack member to an intermediate rack member position (position between Figures  and 4 of Tsai) between a locked rack member position (Figure 4 of Tsai) and an unlocked rack member position (Figure 3 of Tsai) after the sensing assembly detects that the rack member has reached the locked rack member position (when the motor drives the rack member back to the unlocked rack position in response to actuation by a valid access signal being received, see Figure 6 of Denizen et al., with the rack member moving to and beyond the intermediate rack member position on its way back to the unlocked rack member position).
In regards to claim 15, Tsai in view of Denizen et al. teaches that the actuation system drives the rack member to an intermediate rack member position (position between Figures  and 4 of Tsai) between a locked rack member position (Figure 4 of Tsai) and an unlocked rack member position (Figure 3 of Tsai) after the sensing assembly detects that the rack member has reached the unlocked rack member position (the motor drives the rack member back to the locked rack member position in response to a valid access control signal, see Figure 7 of Denizen et al., with the rack member moving to and beyond the intermediate rack member position on its way back to the locked rack member position).
In regards to claim 16, Tsai in view of Denizen et al. teaches that the drive bracket member is free to slide between the unlocked drive bracket member position and the locked drive bracket member position by manual operation of the lock assembly between a locked state and an unlocked state (the transmission 3 capable of still being manually operated, and the lengths of the rack member and drive bracket member allowing movement between the two when moved between the positions in Figures 3 and 4) when the rack member is in an intermediate rack member position (movable to and past this position during movement between positions in Figures 3 and 4) located between a locked rack member position (Figure 3) and an unlocked rack member position (Figure 4).
In regards to claim 17, Tsai in view of Denizen et al. teaches that the motor drives the rack member to a locked rack member position (Figure 4), which drives the drive bracket member to the locked drive bracket member position (drives the drive bracket through the cooperation of gears 5 with the rack member, Figures 3 and 4).
In regards to claim 18, Tsai in view of Denizen et al. teaches that the sensing assembly of the actuation system is configured to detect when the panel is in an open state (when the panel or door is in an open state or position, Col. 4, lines 13-24 of Denizen et al.) and to prevent operation of the lock assembly to a locked state when the panel is in the open state (see Figure 9 of Denizen et al. and Col. 4, lines 13-24, in which the operation of the lock assembly of Denizen et al. is prevented from operating to a locked state while the door is open).
In regards to claim 20, Tsai discloses that the rack member has an unlocked rack member position (Figure 3) and a locked rack member position (Figure 4), wherein the rack member drives the drive bracket member to the locked drive bracket member position when the rack member is driven to the locked rack member position to transition the lock assembly to the locked state (Figure 4), and wherein the drive bracket member is slidable to the unlocked drive bracket member position by a manual operation of the lock assembly to an unlocked state (the transmission 3 capable of still being manually operated, with the unlocked state shown in Figure 3) when the rack member is in the locked rack member position (the beginning of the movement of the drive bracket member to the unlocked drive bracket member position corresponds to the rack member being in the locked rack member position, and then both the rack member and the drive bracket member are moved out of their locked positions in Figure 4 towards their unlocked positions in Figure 3).
In regards to claim 21, Tsai discloses a method of actuating a lock assembly 6 of a fenestration assembly including a first panel 100 having the lock assembly and an actuation system (Figure 1) coupled to the lock assembly, the method comprising: activating a transmission 3 of the actuation system to drive a rack member (portion of component 4 having toothed surface 40, Figure 1) of the actuation system to push a drive bracket member (portion of component 4’ having toothed surface 40’, Figure 1) of the actuation system to move an accessory bar (remainder of component 4’ not including the drive bracket member, Figure 1) coupled to the lock assembly to a locked position (Figure 4), the drive bracket member and the rack member have different length (see portion of Figure 2 on Page 15 of the current Office Action) to allow the drive bracket member to travel relative to the rack member (Dictionary.com defines the term “relative” as “considered in relation to something else; comparative,” therefore, the movement of the drive bracket member is relative to or in relation to that of the rack member between the locked position in Figure 4 and the unlocked position in Figure 3).  Tsai fails to disclose a motor that activates the transmission.  Denison et al. teaches a motor 12 that drives a transmission 10.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a motor to rotate or drive the transmission of Tsai since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US-7178839) in view of Denison et al. (US-8876172) as applied to claims 1-11, 14, 15, and 17-21 above, and further in view of Grzanka et al. (US-5537848).  Tsai in view of Denizen et al. teaches the fenestration assembly as applied to claim 11 above, with the mechanical switch providing a signal for indicating whether the lock assembly is in the locked state, but fails to specify that the drive bracket member of the slide assembly includes a notch for interacting with the mechanical switch.  Grzanka et al. teaches a drive bracket member 55 of a slide assembly includes a notch 57 for interacting with the mechanical switch to provide a signal for indicating whether a lock assembly is in the locked state (Col. 5, lines 33-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to locate the switch of Denizen et al. to cooperate with a notch of movable component 8 so as to provide the signal for indicating whether the lock assembly is in the locked state, since the position of component 8 corresponds to the rotational position of the transmission.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US-7178839) in view of Denison et al. (US-8876172) as applied to claims 1-11, 14, 15, and 17-21 above, and further in view of Caspi et al. (US-6568726).  Tsai discloses that the actuation system drives the rack member to an intermediate rack member position (movable to and past this position during movement between positions in Figures 3 and 4) between a locked rack member position (Figure 4) and an unlocked rack member position (Figure 3).  Tsai fails to disclose a second sensing element for providing an intermediate position signal when the rack member is in the intermediate rack member position.  Caspi et al. teaches a sensing element 15 that cooperates with openings 17 and provides a signal of various positions through which component 16 moves (Col. 6, lines 27-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a second sensing element to detect the intermediate position of the rack member such that the movement of the rack member can be monitored, so as to ensure that the rack member is operating properly.
Response to Arguments
Applicant's arguments filed February 22, 2022 regarding the rejections of claims 1 and 21 under 35 U.S.C. 103 with Tsai in view of Denison et al. have been fully considered but they are not persuasive.  Applicant argues that the rack member and the drive bracket member of Tsai are not independently actuated, however, the claim language does not require this.  As set forth in the rejections of claims 1 and 21 in the current Office Action, the term “relative” is defined by Dictionary.com as “considered in relation to something else; comparative,” and therefore, the movement of the drive bracket member is relative to or in relation to that of the rack member and the claim limitations are met.
In light of applicant’s amendments to the drawings and remarks, most of the drawing objections set forth in the previous Office Action are withdrawn.  The objection to reference character 118a is maintained, since this reference character can still be found in Figure 6.
In light of applicant’s amendments to the specification, the objections to the specification set forth in the previous Office Action are withdrawn, however, new objections are set forth in the current Office Action because of the errors in the amendments to the specification.
In light of applicant’s amendments to the claims, the claim objections and most of the rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.  The rejection of claim 4 under 35 U.S.C. 112(b) is maintained because claim 2 does not provide antecedent basis for the first accessory bar to move, only to actuate.  The claims should use consistent terminology.
In light of applicant’s amendments to claim 1 and after further review of claim 21, the rejections of claims 1, 2, 7, 9-12, 14, 16, 17, and 19-21 under 35 U.S.C. 102(a)(1) with Grzanka et al. set forth in the previous Office Action are withdrawn.
Conclusion
38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 8, 2022